Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1,5-7,9,11-14,17,33,41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loders(WO 2014/086590).

	Regarding claims 1,5,9,11,17,33, Loders teaches a method for preparing a cocoa biomass with a modified fat phase, the method comprising the steps of(example 1, p.4, line 16-22)
Mixing a fat phase 1 in the form of cocoa cake, which contains 10-12% cocoa butter, with a vegetable fat phase, wherein the mixture of the fat phase 1 and the vegetable fat phase 2 forms a modified fat phase 3(a homogenous liquid mixture is formed). Loders teaches that the vegetable fat phase is a fractionated, hydrogenated palm kernel oil which is a cocoa butter substitute(CBS)(example 1).Other ingredients such as sugar, emulsifier, and skimmed milk powder are added to form a chocolate composition, i.e. compounds for chocolate making. 
Loders does not specifically teach b) separating the cocoa biomass from the modified fat phase 3 and removing excess modified fat phase 3. However, it would have been obvious to separate any excess modified fat phase 3 from the cocoa biomass depending on the total amount of fat desired in the chocolate product. For example, if a lower total fat content were desired, it would have been obvious to remove excess modified fat phase 3 to arrive at desired lower fat content. This can easily be achieved 
Loders does not specifically teach that the modified fat phase 3 fat content of the cocoa biomass after separation is equivalent to the fat content of the fat phase 1. However, it would have been obvious to adjust the fat content of the final product depending on the taste and mouthfeel desired by the consumer. For example, if a consumer wanted a lower fat product, one of ordinary skill in the art could remove excess fat to achieve a final modified fat phase 3 content of 10-12%, equivalent to the amount of cocoa butter(fat phase 1) in the initial cocoa biomass. One of ordinary skill in easily adjust the fat content through the use of the press technology already used in Loders for removing excess cocoa butter and forming the initial cocoa cake(example 1). 
Loders teaches that the mix of cocoa butter and CBS yields a homogenous liquid mixture(p.4, line 16-22). Therefore, one of ordinary skill in the art would expect that the residual modified fat phase 3 present after separation would contain a combination of fat phase 1 and fat phase 2. 

Regarding claims 6 and 7, Loders teaches ratio of cocoa presscake to vegetable fat is 1:3 to 3:1(p.4, line 31-32). The vegetable fat can be in the form of a CBS(example 1). The cocoa presscake contains 10-12% cocoa butter(p.3, line 21-27). Therefore, the ratio of cocoa butter(fat phase 1) to CBS is 0.1:3 to 0.3:1(1:30 to 1:3.3).
Regarding claim 12, Loders is silent about the length of time required for the mixing step. However, Loders does teach that the chocolate composition is intended to 
Regarding claim 13, Loders does not specifically teach that the fat phase 1 and the CBS are mixed continuously. However, it would have been obvious to continually mix the fat phase 1 and the CBS until a homogenous mixture is obtained as desired in Loders. 
Regarding claim 14, Loders teaches that the fat phase 1(cocoa press cake) is mixed with the CBS at a temperature of 35 to 55C. The CBS is in liquid form during the mixing step(p.4, line 9-15). 
Regarding claim 41, as stated above, it would have been obvious to separate out any excess modified fat phase 3 in order to arrive at the desired final fat content. It would have been obvious to repeat the process of steps a) and b) until the final fat content was reached. 

Claims 15,32,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loders(WO 2014/086590) in view of Nalur(US 5932275)
Regarding claims 15, 32 and 34, Loders does not specifically teach that the hydrogenated palm kernel oil is interesterified. However, Nalur teaches a cocoa butter substitute comprising hydrogenated palm kernel oil. Nalur further teaches that cocoa butter substitutes such as palm kernel oil are commonly hydrogenated, fractionated, or interesterified in order to more closely mimic the melting characteristics of cocoa butter. It would have been obvious to interesterify the hydrogenated palm kernel oil as the 
Since oils are commonly interesterified using enzymes, it would have been obvious to include an enzyme for interesterifcation of the hydrogenated palm kernel oil and cocoa butter. 

Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive. 
The rejection over Balzer is withdrawn due to the claim amendment requiring the CBS to be lauric-based. The rejection over Loders still remains. 
	The applicant argues that Loders teaches separating of fat from the cocoa biomass before combining with the CBS and not after as claimed. However, Loders teaches removal of fat from the cocoa biomass in order to form a cocoa press cake that has a reduced amount of cocoa butter(example 1). Loders then teaches adding a CBS comprising palm kernel oil to the cocoa press cake, thus forming a new fat phase 3 comprising a mix of cocoa butter and the CBS. While Loders does not teach removing any residual fat phase 3 from the cocoa biomass as claimed, it would have been obvious to do such in order to arrive at the desired level of fat in the cocoa product. Loders already the use of a press in order to remove fat from a cocoa biomass so it would have been obvious to further use this conventional technology to arrive at the desired level of fat in the finished product. As such, the applicant has not shown anything unexpected about removing residual fat phase 3 from the cocoa biomass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791